

Director Restricted Stock Unit Agreement

This Director Restricted Stock Unit Agreement (the “Agreement”), by and between
Univar Inc., a Delaware corporation (the “Company”), and the Director whose name
is set forth on Exhibit A hereto, (the “Director”), is being entered into
pursuant to the Univar Inc. 2017 Omnibus Equity Incentive Plan (the “Plan”) and
is dated as of the date it is accepted and agreed to by the Director in
accordance with Section 6(n). Capitalized terms that are used but not defined
herein shall have the respective meanings given to them in the Plan.
The Board of Directors of the Company (the “Board”) authorized the Director’s
annual compensation for service as a member of the Board (the “Annual Fee”), a
portion of which will be paid in the form of equity in the Company.
The Company and the Director hereby agree as follows:
Section 1.    Grant of Restricted Stock Units. The Company hereby evidences and
confirms its grant to the Director, effective as of the date set forth on
Exhibit A hereto (the “Grant Date”), of the number of Restricted Stock Units set
forth on Exhibit A hereto, as satisfaction of the equity portion of the
Director’s Annual Fee for the current year This Agreement is entered into
pursuant to, and the Restricted Stock Units granted hereunder are subject to,
the terms and conditions of the Plan, which are incorporated by reference and
made part of the Agreement. If there is any inconsistency between any express
provision of this Agreement and any express term of the Plan, the express term
of the Plan shall govern. No fractional Restricted Stock Units are granted
hereby.
Section 2.    Vesting of Restricted Stock Units. The Restricted Stock Units
granted hereby are fully vested as of the Grant Date.
Section 3.    Settlement of Restricted Stock Units.
(a)Timing of Settlement. Subject to Section 7(a), any outstanding Restricted
Stock Units that became vested on a Vesting Date shall be settled into an equal
number of shares of Company Common Stock on a date selected by the Company that
is within 30 days following such Vesting Date (each such date, a “Settlement
Date”).
(b)Mechanics of Settlement. On each Settlement Date, the Company shall
electronically issue to the Director one whole share of Company Common Stock for
each Restricted Stock Unit that then became vested and, upon such issuance, the
Director’s rights in respect of such Restricted Stock Unit shall be
extinguished. On or before any Settlement Date, at the Company’s request, the
Company and the Director shall enter into a Subscription Agreement that
establishes the rights and obligations of the Company and the Director relating
to the shares of Company Common Stock issued in respect of the Restricted Stock
Units, in the form then


1



--------------------------------------------------------------------------------




customarily used by the Company under the Plan for such purpose. No fractional
shares of Company Common Stock shall be issued.
Section 4.Securities Law Compliance. Notwithstanding any other provision of this
Agreement, the Director may not sell the shares of Company Common Stock acquired
upon settlement of the Restricted Stock Units unless such shares are registered
under the Securities Act of 1933, as amended (the “Securities Act”), or, if such
shares are not then so registered, such sale would be exempt from the
registration requirements of the Securities Act. The sale of such shares must
also comply with other applicable laws and regulations governing the Company
Common Stock, and the Director may not sell the shares of Company Common Stock
if the Company determines that such sale would not be in material compliance
with such laws and regulations.
Section 5.Restriction on Transfer; Non-Transferability of Restricted Stock
Units. The Restricted Stock Units are not assignable or transferable, in whole
or in part, and they may not, directly or indirectly, be offered, transferred,
sold, pledged, assigned, alienated, hypothecated or otherwise disposed of or
encumbered (including, but not limited to, by gift, operation of law or
otherwise) other than to a trust for the benefit of the Director or by will or
by the laws of descent and distribution to the estate of the Director upon the
Director’s death. Any purported transfer in violation of this Section 5 shall be
void ab initio.
Section 6.Miscellaneous.
(a)    Tax Withholding. Upon the settlement of Restricted Stock Units, the
Director shall be obligated to satisfy any applicable U.S. federal, state and
local and non-U.S. tax withholding or other similar charges or fees that may
arise in connection therewith.


2



--------------------------------------------------------------------------------





(b)    Dividend Equivalents. Unless otherwise determined by the Administrator,
in the event that the Company pays any ordinary dividend in cash on a share of
Company Common Stock following the Grant Date and prior to an applicable
Settlement Date, there shall be credited to the account of the Director in
respect of each outstanding Restricted Stock Unit an amount equal to the amount
of such dividend. The amount so credited shall be deferred (without interest,
unless the Administrator determines otherwise) until the settlement of such
related Restricted Stock Unit and then paid in cash but shall be forfeited upon
the forfeiture of such related Restricted Stock Unit.
(c)    Authorization to Share Personal Data. The Director authorizes the Company
or any Affiliate of the Company that has or lawfully obtains personal data
relating to the Director to divulge or transfer such personal data to the
Company or to a third party, in each case in any jurisdiction, if and to the
extent reasonably appropriate in connection with this Agreement or the
administration of the Plan.
(d)    No Rights as Stockholder; No Voting Rights. Except as provided in Section
7(b), the Director shall have no rights as a stockholder of the Company with
respect to any shares of Company Common Stock covered by the Restricted Stock
Units prior to the issuance of such shares of Company Common Stock.
(e)    No Right to Continued Service on Board. Nothing in this Agreement shall
be deemed to confer on the Director any right to continue in the service of the
Company or any Subsidiary, or to interfere with or limit in any way the right of
the Company or any Subsidiary to terminate such service at any time.
(f)    Interpretation. The Administrator shall have full power and discretion to
construe and interpret the Plan (and any rules and regulations issued
thereunder) and this Award. Any determination or interpretation by the
Administrator under or pursuant to the Plan or this Award shall be final and
binding and conclusive on all persons affected hereby.
(g)    Forfeiture of Awards. The Restricted Stock Units granted hereunder (and
gains earned or accrued and shares of Common Stock issued in connection
therewith) shall be subject to such generally applicable policies as to
forfeiture and recoupment (including, without limitation, upon the occurrence of
material financial or accounting errors, financial or other misconduct or
Competitive Activity) as may be adopted by the Administrator or the Board from
time to time and communicated to the Director or as required by applicable law,
and are otherwise subject to forfeiture or disgorgement of profits as provided
by the Plan.
(h)    Consent to Electronic Delivery. By entering into this Agreement and
accepting the Restricted Stock Units evidenced hereby, the Director hereby
consents to the delivery of information (including, without limitation,
information required


3



--------------------------------------------------------------------------------




to be delivered to the Director pursuant to applicable securities laws)
regarding the Company and the Subsidiaries, the Plan, this Agreement and the
Restricted Stock Units via the Company’s website or other electronic delivery.
(i)    Binding Effect; Benefits. This Agreement shall be binding upon and inure
to the benefit of the parties to this Agreement and their respective successors
and assigns. No provision of this Agreement, express or implied, is intended or
shall be construed to give any person other than the parties to this Agreement
or their respective successors or assigns any legal or equitable right, remedy
or claim under or in respect of any agreement or any provision contained herein.
(j)    Waiver. Any party hereto or beneficiary hereof may by written notice to
the other parties (A) extend the time for the performance of any of the
obligations or other actions of the other parties under this Agreement,
(B) waive compliance with any of the conditions or covenants of the other
parties contained in this Agreement and (C) waive or modify performance of any
of the obligations of the other parties under this Agreement. Except as provided
in the preceding sentence, no action taken pursuant to this Agreement,
including, without limitation, any investigation by or on behalf of any party or
beneficiary, shall be deemed to constitute a waiver by the party or beneficiary
taking such action of compliance with any representations, warranties, covenants
or agreements contained herein. The waiver by any party hereto or beneficiary
hereof of a breach of any provision of this Agreement shall not operate or be
construed as a waiver of any preceding or succeeding breach and no failure by a
party or beneficiary to exercise any right or privilege hereunder shall be
deemed a waiver of such party’s or beneficiary’s rights or privileges hereunder
or shall be deemed a waiver of such party’s or beneficiary’s rights to exercise
the same at any subsequent time or times hereunder.
(k)    Amendment. This Agreement may not be amended, modified or supplemented
orally, but only by a written instrument executed by the Director and the
Company.
(l)    Assignability. Neither this Agreement nor any right, remedy, obligation
or liability arising hereunder or by reason hereof shall be assignable by the
Company or the Director without the prior written consent of the other party.
(m)    Applicable Law. This Agreement shall be governed in all respects,
including, but not limited to, as to validity, interpretation and effect, by the
internal laws of the State of Delaware, without reference to principles of
conflict of law that would require application of the law of another
jurisdiction.
(n)    Waiver of Jury Trial. Each party hereby waives, to the fullest extent
permitted by applicable law, any right he, she or it may have to a trial by jury
in respect of any suit, action or proceeding arising out of this Agreement or
any transaction


4



--------------------------------------------------------------------------------




contemplated hereby. Each party (i) certifies that no representative, agent or
attorney of any other party has represented, expressly or otherwise, that such
other party would not, in the event of litigation, seek to enforce the foregoing
waiver and (ii) acknowledges that he, she or it and the other party hereto have
been induced to enter into the Agreement by, among other things, the mutual
waivers and certifications in this Section 6(n).
(o)    Limitations of Actions. No lawsuit relating to this Agreement may be
filed before a written claim is filed with the Administrator and is denied or
deemed denied as provided in the Plan and any lawsuit must be filed within one
year of such denial or deemed denial or be forever barred.
(p)    Section and Other Headings, etc. The section and other headings contained
in this Agreement are for reference purposes only and shall not affect the
meaning or interpretation of this Agreement.

(q)    Acceptance of Restricted Stock Units and Agreement. The Director has
indicated his or her consent and acknowledgement of the terms of this Agreement
by electing to receive cash payments in shares of Common Stock. In any event,
the Director shall be deemed to accept this Agreement unless the Director
provides the Company with written notice to the contrary prior to the expiration
of the 60-day period following the Grant Date, in which case, the Director shall
receive cash payment of equivalent value. The Director acknowledges receipt of
the Plan, represents to the Company that he or she has read and understood this
Agreement and the Plan, and, as an express condition to the grant of the
Restricted Stock Units under this Agreement, agrees to be bound by the terms of
both this Agreement and the Plan.






5



--------------------------------------------------------------------------------





Exhibit A to Director Restricted Stock Unit Agreement



Director:    %%FIRST_NAME%-% %%LAST_NAME%-%    


Grant Date:    %%OPTION_DATE,’Month DD, YYYY’%-%    


Restricted Stock Units granted
hereby:    %%TOTAL_SHARES_GRANTED,'999,999,999'%-%    
    
    




6

